783 N.W.2d 120 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Anthony James BREIDENBACH, Defendant-Appellee.
Docket No. 140153. COA No. 294319.
Supreme Court of Michigan.
June 25, 2010.

Order
On order of the Court, the application for leave to appeal the November 9, 2009 order of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address: (1) whether the rule of People v. Helzer, 404 Mich. 410, 273 N.W.2d 44 (1978), should be reconsidered; (2) whether the defendant waived or forfeited his right to a second jury's determination of his status as a sexual delinquent; and (3) whether any error was harmless or harmless beyond a reasonable doubt. The parties may file supplemental briefs within 56 days of the date of this order, but they should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.